DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12 November 2021 has been entered.  
Applicant’s amendments to the Abstract have overcome every Specification Objection.  The Specification Objections have been withdrawn.  
Applicant’s amendments to the Claims have overcome every Claim Objection.  The Claim Objection has been withdrawn.  
While the examiner fully considered the Applicant’s Arguments as to why the Specification provides sufficient disclosure for the claimed “interposing device” and should not be rejected under 35 USC 112(a), see pages 6-7 of the Arguments dated 12 November 2021, the examiner was not fully persuaded.  Accordingly, the grounds for rejection under 35 USC 112(a) still stand.
Applicant’s amendments to the Claims have overcome every 35 USC 112(b) rejection.  The 35 USC 112(b) rejections to the Claims have been withdrawn.  
Applicant’s amendments to the Claims and arguments as to why Mori (US-5539180-A) does not teach “placing the first metal member on a support table having a fixture in such a manner that the first metal member is fixed onto the support table by engagement between the first member and the fixture” (added to claim 1) are persuasive (see pages 9-12 of the Applicant’s arguments).  However, another reference used in the Non-Final Office action, Rito (US-4745257-A), who teaches this limitation.  Therefore, the 35 USC 102(a)(1) rejection has been withdrawn, but the grounds of rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 12 November 2021, the status of the claims is as follows: Claims 1-2 and 4-5 have been amended.
Claims 1-5 are pending.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“supplying unit” in claims 4 and 5 where the functional language attributed to the supplying unit is “configured to supply the second metal member while pressing the second metal member against the first metal member held on the support table at a predetermined angle with no relative movement of the second metal member to the first metal member in an in-plane direction of the first metal member”
Structure “read into” the claims to support the functional language includes: hoop supplying device (para 0029), cutting drive device (para 0029), and supplying roll pair 24a (para 0026)
“interposing device” in claim 5 where the functional language attributed to the interposing device is “configured to allow the second metal member to be supplied with a spacer interposed between the first metal member and the second metal member.”
“irradiation position motion unit” in claim 5 where the functional language attributed to the irradiation position motion unit is “configured to cause the laser oscillation system to irradiate the second metal member with the laser at a position where a gap is formed between the first metal member and the second metal member.”
Structure “read into” the claims to support the functional language includes: robot arm (para 0066)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 recites an “interposing device.”  However, the specification does not disclose what type of device is considered to be an interposing device.  The specification also does not disclose how the interposing device is “configured to allow the second metal member to be supplied with a spacer interposed between the first metal member and the second metal member.”   As a result, the specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
Claim Interpretation
	Claim 2 requires that “the second metal member is supplied onto the first metal member at a predetermined angle to come into contact with the first metal member successively from a supply forward side to a near side, and during the laser welding, the laser is projected onto the second metal member on the near side where the second metal member comes into contact with the first metal member.”  Based on the drawing provided in fig. 5 and the disclosure in the Specification that the supply forward side is the left side in fig. 5 and the near side is the right side in fig. 5 (para 0026, page 17), the “supply forward side” is interpreted as the side opposite to the side from which the hoop material is fed and the “near side” is interpreted as the side from the hoop material is fed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US-20090314750-A1) in view of Rito et al. (US-4745257-A).
Regarding claim 1, Saitoh teaches a manufacturing method for a joint body (“it is possible to stably manufacture a product having a high sealing property at high yield by performing the laser welding at the focusing position in which the predetermined gap is formed between the object and pressing at the pressing position,” para 0020) having a first metal member (sheet material 26, fig. 1(B)) plated with a metal material (“In a case where the base material 20 and/or the sheet material 26 are galvanized…it is possible to suppress the deterioration of the weld quality that is caused by the influence of the impurities such as particles of the plating because the laser welding is performed at the position where the welding gap t exists,” para 0047) and a second metal member (base material support 20, fig. 1(B)) plated with a metal material (para 0047) joined together by placing the second metal member over the first metal member (sheet material 26 is placed over base material 20 in fig. 1(B)) and causing a laser oscillation system to irradiate a surface of the second metal member with laser light to forming a joint portion including a line-shaped welded portion where the first metal member and the second metal member are joined together (“The laser mechanism 10 focuses coherent light generated by a laser oscillator, by an optical system, and irradiates the laser beams B to the focusing position S,” para 0039; fig. 1(B) shows that the laser beam “B” radiates the sheet material 26; “weld line” formed, para 0109), the manufacturing method (“manufacture a product,” para 0020) comprising: supplying the second metal member (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) to place the second metal member on the first metal member and form a predetermined gap between the first metal member and the second metal member (“configured to feed the objects in a feeding direction toward the focusing position and to form a predetermined gap between the objects at least a part of the focusing position,” para 0017); and irradiating the second metal member with the laser oscillation system at a position where the predetermined gap is located between the first metal member and the second metal member to join the first metal member and the second metal member together by laser welding (“irradiating a laser beam to the focusing position,” para 0018; gap also shown in fig. 1(B)).  Saitoh does not explicitly disclose placing the first metal member on a support table having a fixture in such a manner that the first metal member is fixed onto the support table by engagement between the first member and the fixture.
Saitoh, fig. 1(B)

    PNG
    media_image1.png
    250
    421
    media_image1.png
    Greyscale

However, in the same field of endeavor of laser welding galvanized plates, Rito teaches disclose placing the first metal member (steel plate 2, fig. 2) on a support table (welding table 13, fig. 2) having a fixture (clamper 15, fig. 2; construed such that the clamper is part of the welding table) in such a manner that the first metal member is fixed onto the support table (“the steel plates and the spacer are pressed by a clamper 15,” column 2, lines 10-11) by engagement between the first member and the fixture (as shown in fig. 2, the clamper 15, fixes the plates to the welding table 13, where the clamper 15 engages steel plate 2 by providing pressure transmitted via steel plate 1 and the spacer 14).
Rito, fig. 2

    PNG
    media_image2.png
    261
    276
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh to include a clamper 15 and support table 13, in view of the teachings of Rito, used to apply pressure 14 to sandwich the materials 20 and 26, as taught by Saitoh, for the advantage of forming a uniform air gap between the confronting surfaces of the overlapping parts of the zinc-plated steel plates, where the zinc vapor flows into an air gap, preventing zinc gas from causing air holes in the solidified metal (Rito, column 2, lines 4-29).
	Regarding claim 2, Saitoh teaches wherein when the second metal member (base material support 20, fig. 1(B)) is supplied toward the first metal member (sheet material 26, fig. 1(A)), the second metal member is supplied successively (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) onto the first metal member (as shown in fig. 1(B), the sheet material 26 is fed onto the base material 20) at a predetermined angle (examiner is construing the angle formed in fig. 1(B) between sheet material 26 and the base material support 20 as meeting the claimed “predetermined angle”) to come into contact with the first metal member from a supply forward side to a near side (as shown in fig. 1(B), contact is made from the right or examiner-construed supply forward side, which is opposite to the side from which the sheet material is supplied, referring to interpretation paragraph above, to the left or examiner-construed near side, which is the side from which the sheet material is supplied), and during the laser welding, the laser is projected onto the second metal member on the near side of where the second metal member comes into contact with the first metal member (as shown in fig 1(B), the laser beam, B, projects over the gap, which is on the near side of the contact point made between the sheet material 26 and the base material 20).
	Regarding claim 3, Saitoh teaches wherein the second metal member is supplied with a spacer (gap gauge 41, fig. 1(C)) interposed between the first metal member (base material support 20, fig. 1(B)) and the second metal member (sheet material 26, fig. 1(A)), and the laser is irradiated onto the second metal member with the predetermined gap (gap t, fig. 1(C)) maintained between the first metal member and the second metal member by the spacer at a laser irradiation position (“the gap holding unit 12 includes the gap gauge 41 that is disposed between the base material 20 and the sheet material 26 in front of the focusing position S in the feeding direction U (left side of the focusing position S in FIG. 1(C)) to form a gap between the base material 20 and the sheet material 26,” para 0044).
Saitoh, fig. 1(C)

    PNG
    media_image3.png
    166
    357
    media_image3.png
    Greyscale

Regarding claim 4, Saitoh teaches a manufacturing apparatus (“gap control device,” title) for a joint body (“it is possible to stably manufacture a product having a high sealing property at high yield by performing the laser welding at the focusing position in which the predetermined gap is formed between the object and pressing at the pressing position,” para 0020) having a first metal member (sheet material 26, fig. 1(B)) plated with a metal material (“In a case where the base material 20 and/or the sheet material 26 are galvanized…it is possible to suppress the deterioration of the weld quality that is caused by the influence of the impurities such as particles of the plating because the laser welding is performed at the position where the welding gap t exists,” para 0047) and a second metal member (base material support 20, fig. 1(B)) plated with a metal material (para 0047) joined together by placing the second metal member over the first metal member (sheet material 26 is placed over base material 20 in fig. 1(B))) and causing a laser oscillation system to irradiate a surface of the second metal member with laser light to form a joint portion including a line-shaped welded portion where the first metal member and the second metal member are joined together (“The laser mechanism 10 focuses coherent light generated by a laser oscillator, by an optical system, and irradiates the laser beams B to the focusing position S,” para 0039; fig. 1(B) shows that the laser beam “B” radiates the sheet material 26; “weld line” formed, para 0109), the manufacturing apparatus (“gap control device,” title) comprising: a supplying unit (construed as the sheet material support 28, fig. 1(B) as well as the pressure unit 14, fig. 1(B), described in para 0048 ) configured to supply the second metal member (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) while pressing the second metal member against the first metal member held on the support table (“the pressing may be performed at a point by a roller or the like,” para 0048; “in the example shown in FIG. 1B, the base material support 24 (not shown) supports the base material 20, and the tension roller 40 feeds the sheet material 26 toward the base material 20 from above to form the welding gap t,” para 0044; examiner is construing the base material support 24 as supporting or holding the sheet material 26) at a predetermined angle (examiner is construing the angle formed in fig. 1(B) between sheet material 26 and the base material support 20 as meeting the claimed “predetermined angle”) with no relative movement of the second metal member to the first metal member (“moving the focusing position S relative to the objects after melting the objects,” para 0040; once welded at position S, the sheet material and the base material are fixed, and relative movement is constant between the two materials) in an in-plane direction of the first metal member (construed as the horizontal plane shown in fig. 1(B)); the laser oscillation system configured to emit laser light to weld the first metal member and the second metal member together (“The laser beams B are absorbed in the objects, and melts a part of the objects,” para 0040); and an irradiation position motion unit configured to cause the laser oscillation system to irradiate (“The laser mechanism 10 includes a robot that controls the position of the laser oscillator or the optical system in two or three dimensions,” para 0039) the second metal member with the laser oscillation system at a position where a gap is formed between the first metal member and the second metal member (“configured to feed the objects in a feeding direction toward the focusing position and to form a predetermined gap between the objects at least a part of the focusing position,” para 0017);.  Saitoh does not explicitly disclose a support table having a fixture configured to engage with the first metal member and hold the first metal member onto the support table.
However, in the same field of endeavor of laser beam welding of galvanized sheets, Rito teaches a support table (welding table 13, fig. 2) having a fixture (clamper 15, fig. 2; construed such that the clamper is part of the welding table) configured to engage with the first metal member (steel plate 2, fig. 2) and hold the first metal member onto the support table (“the steel plates and the spacer are pressed by a clamper 15,” column 2, lines 10-11; as shown in fig. 2, the clamper 15, fixes the plates to the welding table 13, where the clamper 15 engages steel plate 2 by providing pressure transmitted via steel plate 1 and the spacer 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh to include a clamper 15 and support table 13, in view of the teachings of Rito, used to apply pressure 14 to sandwich the material 20 and 26, as taught by Saitoh, for the advantage of forming a uniform air gap between the confronting surfaces of the overlapping parts of the zinc-plated steel plates, where the zinc vapor flows into an air gap, preventing zinc gas from causing air holes in the solidified metal (Rito, column 2, lines 4-29).
Regarding claim 5, Saitoh teaches a manufacturing apparatus (“gap control device,” title) for a joint body (“it is possible to stably manufacture a product having a high sealing property at high yield by performing the laser welding at the focusing position in which the predetermined gap is formed between the object and pressing at the pressing position,” para 0020) having a first metal member (sheet material 26, fig. 1(C)) plated with a metal material (“In a case where the base material 20 and/or the sheet material 26 are galvanized…it is possible to suppress the deterioration of the weld quality that is caused by the influence of the impurities such as particles of the plating because the laser welding is performed at the position where the welding gap t exists,” para 0047) and a second metal member (base material support 20, fig. 1(C)) plated with a metal material (para 0047) joined together by placing the second metal member over the first metal member (sheet material 26 is placed over base material 20 in fig. 1(B))) and causing a laser oscillation system to irradiate a surface of the second metal member with laser light to form a joint portion including a line-shaped welded portion where the first metal member and the second metal member are joined together (“The laser mechanism 10 focuses coherent light generated by a laser oscillator, by an optical system, and irradiates the laser beams B to the focusing position S,” para 0039; fig. 1(C) shows that the laser beam “B” radiates the sheet material 26; “weld line” formed, para 0109), the manufacturing apparatus(“gap control device,” title) comprising: a supplying unit (construed as the sheet material support 28, fig. 1(C)) configured to supply the second metal member onto the first metal member (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) held on the support table (“the base material support 24 (not shown) supports the base material 20,” para 0044; examiner is construing the base material support 24 as supporting or holding the sheet material 26) with no relative movement of the second metal member to the first metal member in an in-plane direction of the first metal member (“moving the focusing position S relative to the objects after melting the objects,” para 0040; once welded at position S, the sheet material and the base material are fixed, and relative movement is constant between the two materials); the laser oscillation system configured to emit laser light to weld the first metal member and the second metal member together (“The laser beams B are absorbed in the objects, and melts a part of the objects,” para 0040); and an irradiation position motion unit configured to cause the laser oscillation system to irradiate (“The laser mechanism 10 includes a robot that controls the position of the laser oscillator or the optical system in two or three dimensions,” para 0039); and an irradiation position motion unit (“robot,” para 0039) configured to cause the laser oscillation system to irradiate the second metal member with laser light at a position (“The focusing position S corresponds to a laser spot having an area, not a point,” para 0040) where the gap is formed between the first metal member and the second metal member (“The gap holding unit 12 forms a welding gap t between the base material 20 and the sheet material 26 at a part or all of the focusing position S by supporting the base material 20 and the sheet material 26,” para 0042).  Saitoh does not explicitly disclose a support table configured to hold the first metal member; an interposing device configured to allow the second metal member to be supplied with a spacer interposed between the first metal member and the second metal member in such a manner that the spacer forms a gap between the first metal member and the second metal member wherein the interposing device fixes a position of the spacer to prevent the spacer from reaching to the gap where the laser light is irradiated (although Saitoh teaches a “gap gauge 41” in fig. 1(C) which can be construed as a spacer, Saitoh does not explicitly disclose an element that “fixes” the spacer, referring to paragraph 0057 of the Specification).
However, in the same field of endeavor of laser welding galvanized plates, Rito teaches a support table (welding table 13, fig. 2) configured to hold the first metal member (steel plate 2, fig. 2; as shown in fig. 2, welding table 13 holds the steel plate 2);  an interposing device (driving cylinder 17, fig. 2) configured to allow the second metal member (zinc-plated steel plate 1, fig. 2) to be supplied with a spacer (spacer 14, fig. 2) interposed between the first metal member (zinc-plated steel plate 2, fig. 2) and the second metal member (zinc-plated steel plate 1, fig. 2) in such a manner that the spacer (spacer 14, fig. 2) forms a gap (“G,” fig. 2) between the first metal member (steel plate 1, fig. 2) and the second metal member (steel plate 2, fig. 2) wherein the interposing device (driving cylinder 17, fig. 2) fixes a position of the spacer (position of the spacer 14 in fig. 2) to prevent the spacer from reaching to the gap where the laser light is irradiated (as shown in fig. 2, the spacer 14 is removed from the area below the melt pool caused by the laser beam 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh to include a driving cylinder, a spacer, a table, and a clamper, in view of the teachings of Rito, where the clamper 15 was used to apply the pressure 14 to sandwich the materials 20 and 26, as taught by Saitoh, for the advantage of forming a uniform air gap between the confronting surfaces of the overlapping parts of the zinc-plated steel plates due to the presence of the spacer, where the zinc vapor flows into the air gap, preventing zinc gas from causing air holes in the solidified metal (Rito, column 2, lines 4-29).
	Response to Argument
Applicant's Arguments filed 12 November 2021 have been fully considered but they are not persuasive. 
On pages 6-7 of the aforementioned Arguments, the Applicants states that the interposing device is fully explained in paragraphs 0057 and 0068 of the Specification, which are the following:
“[0057] The interposing device 30 is configured to interpose the spacer 13 between the blank material 2 and the hoop material 20 to form the predetermined gap d between the blank material 2 and the hoop material 20 at the laser irradiation position P0.   The spacer 13 is equivalent in thickness to the predetermined gap d. A material of the spacer 13 is not limited to a specific material but is a material having resistance to heat generated by laser welding. Therefore, in the present embodiment, the spacer 13 is a steel plate having a thickness of about 0.2 mm, for example. Specifically, the interposing device 30 is a device that fixes the position of the spacer 13. Since the blank material 2 and the hoop material 20 are moved in the conveying direction CD as described above, the spacer 13 interposed between the blank material 2 and the hoop material 20 is also moved in the conveying direction CD when the spacer 13 is not fixed. When the spacer 13 is moved in the conveying direction CD, the spacer 13 reaches the laser irradiation position P0, preventing the predetermined gap d from being maintained at the laser irradiation position P0. Therefore, in order to prevent this problem, the position of the spacer 13 is fixed by the interposing device 30 in the present modification. As described above, the laser is projected onto the hoop material 20 with the predetermined gap d between the blank material 2 and the hoop material 20 maintained at the laser irradiation position PO by the spacer 13. On the forward side relative to the laser irradiation position P0, a slight gap between the blank material 2 and the hoop material 20 formed by the spacer 13 is filled with a hardened weld pool, thereby joining the blank material 2 and the hoop material 20…

[0068] In the present embodiment, since the reinforcing material 3 that has been cut out is temporarily fixed to the blank material 2 by the fixture 51, unlike the first and  second embodiments, the hoop material 20 is not supplied while being pressed against the blank material 2 obliquely from above at the predetermined angle. Therefore, in order to provide the predetermined gap between the blank material 2 and the hoop material 20 at the laser irradiation position P0, as in the modification of the first embodiment (see Fig. 17), the spacer 13 is interposed between the blank material 2 and the hoop material 20. The spacer 13 is moved by the interposing device 30 in sync with the movement of the laser oscillation system 25 in the X direction. This allows the predetermined gap to be maintained at the laser irradiation position P0.”

Although these paragraphs disclose the function of the interposing device, the only structure disclosed by the Applicant to suggest what an interposing device might be is the term “device.”  Additionally, although the Applicant suggests that the examiner might understand what an interposing device is by reviewing fig. 17, the interposing device is displayed as a word box, as shown in the following figure:

    PNG
    media_image4.png
    802
    564
    media_image4.png
    Greyscale

As a result, the Specification lacks sufficient disclosure to inform one of ordinary skill in the art what an “interposing device” might be and how one of ordinary skill in the art might go about making use of an “interposing device.”  Therefore, the examiner maintains interpretation of “interposing device” under 35 USC 112(f) and the follow-on rejection under the authority provided in 35 USC 112(a).
	On page 12 of the aforementioned Arguments, the Applicants states the following: 
“The Examiner relies on FIG. 2 of Rito to consider a driving cylinder 17 of Rito as the claimed interposing device and a spacer 14 as the claimed spacer. In the present invention, a unique feature of the interposing device 30 (see FIG. 17) is that, as described in paragraph [0057], the interposing device 30 provides a spacer 13 to form a gap between the first metal member 2 and the second metal member 3 and fixes a position of the spacer 13 to prevent the spacer 13 from moving to reach the laser irradiation position PO since a table 22 is driven to move in a direction CD (the spacer 13, if not fixed, would also move in the direction CD). 
Claim 5 is directed to the features of "interposing device 30" as shown in FIG. 17. As such, the relevant portions of claim 5 were amended, as follows: 
"an interposing device 30 configured to allow the second metal member to be supplied with a spacer interposed between the first metal member and the second metal member in such a manner that the spacer 13 forms a gap between the first metal member and the second metal member; the laser oscillation system configured to emit [[a]] laser light to weld the first metal member and the second metal member together; and an irradiation position motion unit configured to cause the laser oscillation system to irradiate the second metal member with the laser light at a position where [[a]] the gap is formed between the first metal member and the second metal member, wherein the interposing device 30 fixes a position of the spacer 13 to prevent the spacer 13 from reaching to the gap where the laser light is irradiated." 

With the above amendments, it is clear that Rito fails to disclose or suggest at least the above added features, i.e., the interposing device. Thus, Rito does not remedy the missing feature of Saitoh and Mori. At least for the above amendments and reasons, amended claim 5 is believed to be patentable over Saitoh in view of Mori, and further in view of Rito” (emphasis, Applicant’s).

However, Rito teaches these limitations as displayed in the following figure:

    PNG
    media_image5.png
    365
    487
    media_image5.png
    Greyscale

For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/27/2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761